Title: To James Madison from John H. Hall and Others, 10 October 1823
From: Hall, John H.
To: Madison, James


        
          
            PhiladelphiaOctober 10th. 1823
            Most Esteemed & Distinguished Sir,
          
          Having not the honor of a personal acquaintance, you will pardon the liberty we assume in thus addressing you in doing which we feel a peculiar delicacy on the occasion. The subject of this communication is Col. M. M. Russell formerly of the Army and late Consul to the port of Riga; this gentleman we regret to state has within a few months, been extremely

unfortunate not only in his mercantile pursuits but having his little property distroyed by fire in the vicinity of this city which has finally caused his ruin, he is now left des[t]itute of the means wherewith to support his family consisting of an amiable Wife and two interesting children, and what adds to his misfortunes is that he is now in very ill state of health which deprives him of the power of exerting himself for the maintainance of his family. Col. Russell has been powerfully recommended to the government, from the States of So. Carolina and Georgia as well as this, and has been for a considerable period in expectation of receiving some suitable appointment. He wishes to remove his family to Richmond Va. being himself a native of that City.
          It has been suggested by several of his friends, who with much defference have advised him to make application to you, through them to solicit pecuniary aid to enable him to effect his present Wishes. We feel assured from the amiable character of this truly unfortunate gentleman that any assistance which may be afforded him will be recollected by himself and family with indelible gratitude. With sentiments of the most profound respect We are, Sir, Your most Obedient & Very Humble Servants
          
            John H. Hall
            E. W. Smith
            Wm. Baldwin
            Geo. D. Hamilton
            Lemuel Pearson
          
        
        
          Mr John H. Hall is the gentleman who will receive and pay over to Col Russell any pecuniary aid which may be remitted for that purpose.
        
      